EX-99.B8.h. Amendment No. 5 to Administrative Services Agreement Franklin Templeton Services, LLC Allianz Life Insurance Company of New York THIS AMENDMENT is made by and between Franklin Templeton Services, LLC (the “Fund Administrator”) and Allianz Life Insurance Company of New York(the “Company”). WHEREAS, The Company and the Fund Administrator have entered into an Administrative Services Agreement, dated as of October 1, 2003, as may be amended from time to time (the “Agreement”), concerning certain administrative services with respect to each series (“Fund” or “Funds”) of Franklin Templeton Variable Insurance Products Trust (the “Trust”), which Funds are investment options in certain variable life insurance and variable annuity contracts issued by the Company; and WHEREAS, the Company and the Fund Administrator wish to amend the Agreement for the purpose of updating schedules and adding certain Funds and variable life or variable annuity insurance contracts covered by the Agreement. NOW, THEREFORE, in consideration of past and prospective business relations, the Fund Administrator and the Company hereby amend the Agreement as follows: 1.Schedules A and B of the Agreement are hereby deleted in their entirety and replaced with the Schedules A and B attached hereto. 2.All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. This Amendment is executed as of July 16, 2012. Allianz Life Insurance Company of New York Franklin Templeton Services, LLC By:/s/ Brian Muench By:/s/ Dennis Rothe Name:Brian Muench Title:Vice President Name:Dennis Rothe Title:Vice President Allianz NY Amd #5 to ASA 2012-06-20.doc Schedule A Administrative Services Maintenance of Books and Records · Assist as necessary to maintain book entry records on behalf of the Funds regarding issuance to, transfer within (via net purchase orders) and redemption by the Accounts of Fund shares. · Maintain general ledgers regarding the Accounts’ holdings of Fund shares, coordinate and reconcile information, and coordinate maintenance of ledgers by financial institutions and other contract owner service providers. Communication with the Funds · Serve as the designee of the Funds for receipt of purchase and redemption orders from the Account and to transmit such orders, and payment therefore, to the Funds. · Coordinate with the Funds’ agents respecting daily valuation of the Funds’ shares and the Accounts’ units. · Purchase Orders - Determine net amount available for investment in the Funds. - Deposit receipts at the Funds’ custodians (generally by wire transfer). - Notify the custodians of the estimated amount required to pay dividends or distributions. · Redemption Orders - Determine net amount required for redemptions by the Funds. - Notify the custodian and Funds of cash required to meet payments. · Purchase and redeem shares of the Funds on behalf of the Accounts at the then-current price in accordance with the terms of each Fund’s then current prospectus. · Assistance in enforcing procedures adopted on behalf of the Trust to reduce, discourage, or eliminate market timing transactions in a Fund’s shares in order to reduce or eliminate adverse effects on a Fund or its shareholders. Processing Distributions from the Funds · Process ordinary dividends and capital gains. · Reinvest the Funds’ distributions. 2 Reports · Periodic information reporting to the Funds, including, but not limited to, furnishing registration statements, prospectuses or private offering memorandum, statements of additional information, reports, solicitations for instructions, disclosure statements, sales or promotional materials and any other filings with the Securities and Exchange Commission with respect to the Accounts invested in the Funds, if necessary. · Periodic information reporting about the Funds to contract owners, including necessary delivery of the Funds’ prospectus and annual and semi-annual reports. Fund-related Contract Owner Services · Maintain adequate fidelity bond or similar coverage for all Company officers, employees, investment advisors and other individuals or entities controlled by the Company who deal with the money and/or securities of the Funds. · Provide general information with respect to Fund inquiries (not including information about performance or related to sales). · Provide information regarding performance of the Funds. · Oversee and assist the solicitation, counting and voting of contract owner pass-through voting interests in the Funds pursuant to Fund proxy statements. Other Administrative Support · Provide other administrative and legal compliance support for the Funds as mutually agreed upon by the Company and the Funds or the Fund Administrator. · Relieve the Funds of other usual or incidental administrative services provided to individual contract owners. 3 Schedule B Administrative Expense Payment The Fund Administrator agrees to pay the Company a fee, computed daily and paid quarterly in arrears, equal to an annual rate as set forth below, applied to the average daily net assets of the shares of the Funds held in the subaccounts of the Accounts.The payment will be computed and paid in the manner described more completely in the Agreement. # Company Product Name/ 1933 Act No. Funds of the Trust Fee Rate Beginning of Period for Computation of Fee 1. Allianz Life Insurance Company of New York Allianz Advantage 333-19699 Class 2 Shares: Franklin Global Communications Securities Fund Franklin Growth and Income Securities Fund Franklin High Income Securities Fund Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund Franklin Global Real Estate Securities Fund Franklin Rising Dividends Securities Fund Franklin Small Cap Value Securities Fund Franklin Small-Mid Cap Growth Securities Fund Franklin U.S. Government Fund Mutual Discovery Securities Fund Mutual Shares Securities Fund Templeton Developing Markets Securities Fund Templeton Foreign Securities Fund Templeton Growth Securities Fund 0.20% 10/01/03 Franklin Zero Coupon Fund 2010 – Class 1 0.10% 10/01/03 Templeton Global Income Securities Fund – Class 2 Franklin Templeton VIP Founding Funds Allocation Fund – Class 2 0.20% 0.20% 05/01/07 09/21/07 4 # Company Product Name/ 1933 Act No. Funds of the Trust Fee Rate Beginning of Period for Computation of Fee 2. Allianz Life Insurance Company of New York Valuemark II 33-26646 Class 1 Shares: Franklin Global Communications Securities Fund Franklin Growth and Income Securities Fund Franklin High Income Securities Fund Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund Franklin Global Real Estate Securities Fund Franklin Rising Dividends Securities Fund Franklin Small-Mid Cap Growth Securities Fund Franklin Small Cap Value Securities Fund Franklin U.S. Government Fund Franklin Zero Coupon Fund 2010 Mutual Discovery Securities Fund Mutual Shares Securities Fund Templeton Developing Markets Securities Fund Templeton Foreign Securities Fund Templeton Growth Securities Fund 0.10% 10/01/03 Valuemark II (cont’d) 33-26646 Franklin Money Market Fund – Class 1* 0.05% 10/01/03 Templeton Global Income Securities Fund, Class 1 0.10% 05/01/07 3. Allianz Life Insurance Company of New York Valuemark IV 333-19699 Class 1 Shares: Franklin Global Communications Securities Fund Franklin Growth and Income Securities Fund Franklin High Income Securities Fund Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund Franklin Global Real Estate Securities Fund Franklin Rising Dividends Securities Fund Franklin Small-Mid Cap Growth Securities Fund Franklin Small Cap Value Securities Fund Franklin U.S. GovernmentFund Franklin Zero Coupon Fund 2010 Mutual Discovery Securities Fund Mutual Shares Securities Fund Templeton Developing Markets Securities Fund Templeton Foreign Securities Fund Templeton Growth Securities Fund 0.10% 10/01/03 Franklin Money Market Fund – Class 1* 0.05% 10/01/03 Templeton Global Income Securities Fund, Class 1 0.10% 05/01/07 *This Fund is closed to new investors as of 5/1/04. 5 # Company Product Name/ 1933 Act No. Funds of the Trust Fee Rate Beginning of Period for Computation of Fee 4. Allianz Life Insurance Company of New York Allianz Opportunity 333-75718 Class 2 Shares: Franklin Global Communications Securities Fund Franklin Growth and Income Securities Fund Franklin High Income Securities Fund Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund Franklin Global Real Estate Securities Fund Franklin Rising Dividends Securities Fund Franklin Small-Mid Cap Growth Securities Fund Franklin Small Cap Value Securities Fund Franklin U.S. GovernmentFund Mutual Discovery Securities Fund Mutual Shares Securities Fund Templeton Developing Markets Securities Fund Templeton Foreign Securities Fund Templeton Growth Securities Fund 0.20% 10/1/03 Franklin Zero Coupon Fund 2010 – Class 1 0.10% 10/1/03 Templeton Global Income Securities Fund – Class 2 Franklin Templeton VIP Founding Funds Allocation Fund – Class 2 0.20% 0.20% 05/01/07 09/21/07 5. Allianz Life Insurance Company of New York Allianz Charter II 333-105274 Class 2 Shares: Franklin Global Communications Securities Fund Franklin Growth and Income Securities Fund Franklin High Income Securities Fund Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund Franklin Global Real Estate Securities Fund Franklin Rising Dividends Securities Fund Franklin Small-Mid Cap Growth Securities Fund Franklin Small Cap Value Securities Fund Franklin U.S. GovernmentFund Mutual Discovery Securities Fund Mutual Shares Securities Fund Templeton Developing Markets Securities Fund Templeton Foreign Securities Fund Templeton Growth Securities Fund 0.20% 10/1/03 Franklin Zero Coupon Fund 2010 – Class 1 0.10% 10/1/03 Templeton Global Income Securities Fund – Class 2 Franklin Templeton VIP Founding Funds Allocation Fund – Class 2 0.20% 0.20% 05/01/07 09/21/07 6 # Company Product Name/ 1933 Act No. Funds of the Trust Fee Rate Beginning of Period for Computation of Fee 6. Allianz Life Insurance Company of New York Allianz High Five NY 333-124767 Class 2 Shares: Franklin Global Communications Securities Fund Franklin Growth and Income Securities Fund Franklin High Income Securities Fund Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund Franklin U.S. GovernmentFund Mutual Discovery Securities Fund Mutual Shares Securities Fund Templeton Foreign Securities Fund Templeton Global Income Securities Fund Templeton Growth Securities Fund 0.20% 05/01/07 Franklin Zero Coupon Fund 2010 - Class 1 0.10% 05/01/07 7. Allianz Life Insurance Company of New York Allianz Vision NY 333-143195 Allianz Vision NY 333-171428 Class 2 Shares: Franklin Global Communications Securities Fund Franklin High Income Securities Fund Franklin Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund Franklin U.S. GovernmentFund Mutual Discovery Securities Fund Mutual Shares Securities Fund Templeton Global Income Securities Fund Templeton Growth Securities Fund 0.20% 05/01/08 Franklin Zero Coupon Fund 2010 - Class 1 0.10% 05/01/08 8. Allianz Life Insurance Company of New York Retirement Pro NY 333-167334 Retirement Advantage 333-180722 Class 2 Shares: Franklin High Income Securities Fund Franklin Income Securities Fund Franklin Rising Dividends Securities Fund Franklin Strategic Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund Franklin U.S. Government Fund Mutual Shares Securities Fund Templeton Global Bond Securities Fund Templeton Growth Securities Fund 0.20% 09/01/12 7
